Citation Nr: 1044815	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-05 027	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.  

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for renal failure.  

4.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral pes planus.  

5.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of right 
ankle sprain.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to a compensable rating for residuals of left 
inguinal hernia repair.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD
P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1975 to January 1977.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Veteran failed to appear for a hearing 
before the Board. 

The claims of service connection for bilateral hearing loss and 
tinnitus are REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in October 2002, the RO denied the 
claims of service connection for a back disability, hypertension, 
and renal failure; after the Veteran was notified of the adverse 
decision and of his right to appeal, he did not appeal and the 
rating decision became final by operation of law based on the 
evidence then of record.




2.  The evidence presented since the October 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claims of service connection for a back 
disability, hypertension, and renal failure.

3.  In a rating decision in June 2003, the RO denied the claims 
of service connection for bilateral pes planus and for residuals 
of a right ankle sprain; after the Veteran was notified of the 
adverse decision and of his right to appeal, he did not appeal 
and the rating decision became final by operation of law based on 
the evidence then of record. 

4.  The evidence presented since the June 2003 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claims of service connection for bilateral pes 
planus and for residuals of a right ankle sprain.

5.  There is no evidence of a recurrent left inguinal hernia.


CONCLUSIONS OF LAW

1.  The rating decision in October 2002 by the RO, denying 
service connection for a back disability, hypertension, and renal 
failure, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in October 2002 by the RO, denying service connection for a back 
disability, hypertension, and renal failure, is not new and 
material and the claims are not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The rating decision in June 2003 by the RO, denying service 
connection for bilateral pes planus and for residuals of a right 
ankle sprain, became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2010).

4.  The additional evidence presented since the rating decision 
in June 2003 by the RO, denying service connection for bilateral 
pes planus and for residuals of a right ankle sprain, is not new 
and material and the claims are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for a compensable rating for a left inguinal 
hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R., 4.7, 4.114, Diagnostic Code 
7338 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009), and implemented in part at 38 C.F.R. § 3.159 
(2009), amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate a 
claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 38 U.S.C.A. § 
5103(a) as requiring generic claim-specific notice and rejecting 
veteran-specific notice as to the effect on daily life and as to 
the assigned or a cross-referenced Diagnostic Code under which 
the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On the application to reopen the claims of service connection, 
the RO provided pre-adjudication VCAA notice by letter, dated in 
April 2007.  The Veteran was notified that new and material 
evidence was needed to reopen the claims of service connection; 
that is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
that pertained to the reason the claims were previously denied.  

The Veteran was notified of the type of evidence needed to 
substantiate claim for increase; namely, evidence to show that 
the disability was worse and the effect the disability had on 
employment.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit records not in the custody of a Federal agency, such as 
private medical records or authorize VA to obtain any non-Federal 
medical records on his behalf.  

As for content of the VCAA notice, the document complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); 


of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice)); of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim); and of Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific 
notice, namely, a worsening or increase in severity of the 
disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.  

On the claims to reopen, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4). 

The Veteran was afforded a VA examination in conjunction with his 
claim for increase. 

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims 

In a rating decision in October 2002, the RO denied service 
connection for a back disability, hypertension, and renal failure 
on the grounds that there was nothing in service treatment 
records and no evidence of a nexus between any claimed disability 
and service.  



In a rating decision in June 2003, the RO denied service 
connection for bilateral pes planus on the grounds that the pre-
existing disability was not aggravated by service.  The RO also 
denied service connection for residuals of a right ankle sprain 
on the grounds that while there was an injury in service, there 
was no evidence of a permanent right ankle disability.  

After the Veteran was notified of the rating decisions and of his 
right to appeal, he did not appeal and the rating decisions 
became final based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

Although the rating decisions became final, the claims of service 
connection may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the application to reopen the claim was received in November 
2006, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption of credibility is rebuttable when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence Previously Considered

The evidence considered at the time of the rating decision in 
October 2002 consisted of the service treatment records and 
private medical records, dating from July 1991 to February 2002.  
The evidence considered at the time of the rating decision in 
June 2003 consisted of service treatment records, private medical 
records, dating from July 1991 to February 2002, and VA records 
from 2002. 

The service treatment records, including the report of entrance 
examination, show that pes planus was noted and the blood 
pressure reading was 118/76.  In July 1975, the Veteran was 
treated for an ankle sprain.   There was no other evidence 
regarding pes planus or an ankle sprain, and no evidence of a 
back disability, hypertension, or renal failure.   

After service, private medical records, dating from 1991, show 
treatment for hypertension and chronic renal failure.

VA records, dating from September 2002 to February 2003, show 
complaints of low back pain of "several years" duration and 
treatment for hypertension and renal insufficiency.  






Additional Evidence and Analysis

As stated before, in October 2002 the RO denied service 
connection for a back disability, hypertension, and renal failure 
on the grounds that there was nothing in service treatment 
records and no evidence of a nexus between any current disability 
and service.  In June 2003, the RO denied service connection for 
bilateral pes planus on the grounds that the pre-existing 
disability was not aggravated by service.  The RO also denied 
service connection for residuals of a right ankle sprain on the 
grounds that there was no evidence of a permanent right ankle 
disability.  

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denials of the claims.  

The additional evidence presented since the rating decisions in 
2002 and in 2003 consists of VA records. 

VA records from 2002 document back pain, hypertension, and renal 
insufficiency.  The is evidence is cumulative evidence, that is, 
evidence that supports evidence previously considered, namely, 
the Veteran has back pain, hypertension, and renal insufficient, 
first documented after service.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156(a).  And the claims are not reopened.

As no additional evidence has been presented on the application 
to reopen the claims of service connection for bilateral pes 
planus and for residuals of a right ankle, there is no reasonable 
possibility that the claims can be substantiated and the claims 
are not reopened.  38 C.F.R. § 3.156.  

Accordingly, in the absence of any new and material evidence, the 
claims of service connection for a back disability, hypertension, 
renal failure, bilateral pes planus, and residuals of a right 
ankle sprain are not reopened, and the benefit-of- the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


Claim for Increase

Facts

The service treatment records show that the Veteran had a left 
inguinal hernia repair in March 1976.  

In a rating decision in October 2002, the RO granted service 
connection for residuals of left inguinal hernia repair, and 
assigned a noncompensable rating, effective February 28, 2002.  
Although the Veteran filed a notice of disagreement, he did not 
perfect the appeal by filing a substantive appeal, following the 
issuance of the statement of the case. 

The current claim for increase was filed in November 2006.

On VA examination in October 2007, no hernia was found.  The 
diagnosis was remote history of a left inguinal hernia repair 
without residuals.  

Rating Principles

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.





The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The inguinal hernia is rated under Diagnostic Code 7338.  Under 
Diagnostic Code 7338, the criteria for the next higher rating, 10 
percent rating, is a postoperative recurrence of the hernia that 
is easily reducible and well supported by truss or belt.  

Analysis

In the absence of evidence of a recurrent hernia, the findings on 
the VA examination do not more nearly approximate or equate to 
the criteria for a 10 percent rating under Diagnostic Code 7338 
at any time during the appeal period.  Hart at 505.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria reasonably describe the 
Veteran's disability picture, residuals of a hernia repair.  In 
other words, the Veteran does not have any symptomatology not 
already contemplated by the assigned rating criteria.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is, therefore, adequate.  Referral for 
extraschedular consideration is therefore not required under 38 
C.F.R. § 3.321(b)(1). 


ORDER

As new and material evidence has not been presented, the claims 
of service connection for a back disability, hypertension, and 
renal failure is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claims 
of service connection for bilateral pes planus and for residuals 
of a right ankle sprain is not reopened, and the appeal is 
denied.

A compensable rating for residuals of left inguinal hernia repair 
is denied.


REMAND

On the claims of service connection for bilateral hearing loss 
and tinnitus, the Veteran states that he was an artillery crewman 
and he exposed to the noise of field artillery pieces. 

On VA examination in October 2007, the VA audiologist stated that 
without the benefit of military audiometric information to review 
or a hearing examination within one year after service and given 
the Veteran's history of both civilian noise exposure and a 
possible medical contribution to hearing loss and tinnitus, it 
was not possible to determine without mere speculation whether 
the current hearing loss and tinnitus began as a result of noise 
exposure in service.   



As it is not clear from the VA audiologist's opinion whether an 
opinion cannot be determined because of the state of current 
medical knowledge or that actual causation cannot be determined 
from a multitude of potential causes, the Board is remanding the 
claims for further development.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010) (addressing inconclusive medical opinions).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that the 
current bilateral hearing loss or tinnitus 
or both are related to noise exposure in 
service.  

In formulating an opinion, the VA 
audiologist is asked to consider that the 
Veteran is competent to describe symptoms 
of impaired hearing and tinnitus in 
service even though neither was shown in 
service.  Also the Veteran's statements 
are consistent with the circumstances of 
his service as an artillery crewman.  









Also, please comment on whether the 
current audiological findings, 33 years 
after service, are consistent with in-
service noise exposure in 1976. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
audiologist is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service noise exposure is not more likely 
than any other to cause the Veteran's 
current hearing loss or tinnitus or both 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge.

The claims folder must be made available 
to the examiner for review. 

2.  After the development has been 
completed, adjudicate the claims of 
service connection for bilateral hearing 
loss and for tinnitus.  If any benefit 
sought remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


